DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claim 31 isre rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pat. App. Pub. No. 2004/0201088).
Kim discloses, as seen in Figure 2, a multi-chip package with 


    PNG
    media_image1.png
    139
    282
    media_image1.png
    Greyscale

(31) a chip carrier (NO LABEL); 

an electrically insulating structure (30) arranged on the first semiconductor chip (20); and 
a second semiconductor chip (40) arranged on the electrically insulating structure (30), the second semiconductor chip (40) being located in a second electrical potential domain different from the first electrical potential domain when the semiconductor device is operated, wherein the electrically insulating structure (30) is arranged between the first semiconductor chip (20) and the second semiconductor chip (40) and is configured to galvanically isolate the first semiconductor chip (20) and the second semiconductor chip (40) from each other (see Figure 2).

Claim 31 isre rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egawa (U.S. Pat. App. Pub. No. 2005/0006746).
Egawa discloses, as seen in Figure 12, a stacked multi-chip package having 

    PNG
    media_image2.png
    225
    355
    media_image2.png
    Greyscale

(31) a chip carrier (106); 
a first semiconductor chip (104) arranged on the chip carrier (106), the first semiconductor chip (104) being located in a first electrical potential domain during operation of the semiconductor device; 
an electrically insulating structure (112) arranged on the first semiconductor chip (104); and 
a second semiconductor chip (102) arranged on the electrically insulating structure (112), the second semiconductor chip (102) being located in a second electrical potential domain different from the first electrical potential domain when the semiconductor device is operated, wherein the electrically insulating structure (112) is arranged between the first semiconductor chip (104) and the second semiconductor chip (102) and is configured to galvanically isolate the first semiconductor chip (104) and the second semiconductor chip (102) from each other (see Figure 12).

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device inter alia the limitations “…an electrically insulating structure arranged between the first semiconductor chip and the second semiconductor chip, which is configured to galvanically isolate the first semiconductor chip and the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.